                                                                             SO ORDERED.


                                                                             Dated: July 26, 2021




   1
   2                                                                         Daniel P. Collins, Bankruptcy Judge
                                                                             _________________________________
   3
   4                             UNITED STATES BANKRUPTCY COURT
   5                                         DISTRICT OF ARIZONA
   6   In re:                                  )                     Chapter 11 Proceedings
                                               )
   7   STAR MOUNTAIN RESOURCES,                )                     Case No: 2:18-bk-01594-DPC
   8   INC.,                                   )
                                               )                     Adversary No. 2:19-ap-00412-DPC
   9               Debtor.                     )
                                               )
  10   JARED PARKER, in his capacity as        )
       Plan Trustee for the Star Mountain Plan )
  11
       Trust,                                  )
  12                                           )                     UNDER ADVISEMENT ORDER
                   Plaintiff,                  )                     REGARDING TITAN
  13                                           )                     DEFENDANTS’ MOTION UNDER
              vs.                              )                     RULE 56(d) FOR ADDITIONAL
  14                                           )                     TIME TO CONDUCT DISCOVERY
  15   TITAN MINING (US)                       )
       CORPORATION, a Delaware                 )
  16   Corporation; TITAN MINING               )
       CORPORATION, a British Columbia, )                            [NOT FOR PUBLICATION]
  17   Canada Corporation; NORTHERN            )
       ZINC, LLC, a Nevada limited liability )
  18
       company; JOHN AND JANE DOES 1- )
  19   10; BLACK CORPORATION 1-10;             )
       WHITE PARTNERSHIPS 1-10; and            )
  20   GRAY TRUSTS 1-10,                       )
                                               )
  21               Defendants.                 )
  22            The Titan Defendants 1 moved under Fed. R. Bankr. P. 7056 (Fed. R. Civ. P. 56(d))
  23   for additional time to conduct discovery before responding to Jared Parker’s (“Plaintiff”)
  24   Motion for Partial Summary Judgment filed on April 23, 2021. 2 The Plaintiff filed a
  25
       1
         So defined in the motion at DE 137. DE hereinafter refers to docket entries within adversary proceeding 2:19-ap-
  26   00412-DPC.
       2
         DE 130.
Case 2:19-ap-00412-DPC                               1
                                  Doc 198 Filed 07/26/21 Entered 07/26/21 09:42:05                           Desc
                                   Main Document Page 1 of 4
   1   response, 3 and the Titan Defendants filed a reply. 4 Oral argument was held on July 13,
   2   2021. Because this Court finds that the Titan Defendants complied with the procedural
   3   requirements of Rule 56(d) and because the Court finds that further discovery would aid
   4   the Titan Defendants and not merely delay the proceedings, the Titan Defendants’ motion
   5   is hereby granted. The Titan Defendants shall have until February 24, 2022 (i.e., 14 days
   6   after the close of expert discovery) to respond to Plaintiff’s Motion for Partial Summary
   7   Judgment.
   8
   9   I.        Background
  10             Plaintiff’s Motion for Partial Summary Judgment requests the Court find that Star
  11   Mountain was insolvent as of the date of the transfer which is at the center of this
  12   adversary proceeding and that Northern Zinc was the alter ego of Star Mountain. The
  13   Titan Defendants’ Rule 56(d) motion seeks additional time to conduct discovery prior to
  14   responding to Plaintiff’s Motion for Partial Summary Judgment. The Titan Defendants
  15   assert that certain facts and information will be obtained through discovery which will
  16   assist the Titan Defendants in opposing Plaintiff’s motion. The Titan Defendants intend
  17   to depose the Plaintiff and contend that deposition will help them demonstrate that
  18   Plaintiff’s Motion for Partial Summary Judgment is not supported by admissible
  19   evidence. Further, the Titan Defendants expect to retain an expert to testify on corporate
  20   formalities and solvency, believing the experts’ testimony will rebut Plaintiff’s
  21   insolvency and alter ego claims. Specifically, the Titan Defendants assert this testimony
  22   will demonstrate that there is an issue of fact pertaining to both insolvency and alter ego.
  23
  24
  25
  26
       3
           DE 148.
       4
           DE 153.
Case 2:19-ap-00412-DPC                            2
                               Doc 198 Filed 07/26/21 Entered 07/26/21 09:42:05          Desc
                                Main Document Page 2 of 4
   1   II.       Analysis
   2             After surveying 9th Circuit authority regarding Rule 56(d) motions, the Arizona

   3   District Court noted:

   4             When making a Rule 56(d) determination, [the court] should consider
                 whether the parties have diligently conducted discovery prior to the Rule
   5             56(d) motion, whether they complied with the procedural requirements of
                 the Rule, and whether further discovery would aid the party opposing
   6             summary judgment or merely delay the proceedings.
   7   Roosevelt Irrigation Dist. v. Salt River Project Agric. Improvement and Power Dist., No.
   8   2:10-CV-290, 2016 U.S. Dist. LEXIS 91821, at *29–30 (D. Ariz. Feb. 22, 2016).
   9             Here, the Titan Defendants complied with the procedural requirements of Rule
  10   56(d) by submitting a declaration of Titan Defendants’ attorney John O’Neal which
  11   details the need for further fact discovery and subsequent expert discovery. Further,
  12   considering Plaintiff’s response, together with the arguments made by each side during
  13   the July 13, 2021 hearing, the Court does not find that the Titan Defendants have failed
  14   to conduct discovery in a diligent manner. As of the date of the July 13, 2021 hearing,
  15   the Titan Defendants had conducted several depositions and submitted follow up requests
  16   to certain requests for production. Finally, the Court finds that further discovery will aid
  17   the Titan Defendants in responding to Plaintiff’s motion and not merely delay the
  18   proceedings. The Titan Defendants intend to use expert testimony to rebut the issues of
  19   alter ego and insolvency. The Amended Case Management Order 5 states that the parties
  20   have until February 10, 2022 to complete expert depositions.
  21             IT IS HEREBY ORDERED that the Titan Defendants shall have until February
  22   24, 2022 (14 days after the close of expert discovery) to file a response to Plaintiff’s
  23   Motion for Partial Summary Judgment.
  24             DATED AND SIGNED ABOVE.
  25
  26   5
           DE 190.

Case 2:19-ap-00412-DPC                            3
                               Doc 198 Filed 07/26/21 Entered 07/26/21 09:42:05          Desc
                                Main Document Page 3 of 4
   1   COPY of the foregoing mailed by the BNC to:
   2   John A. Harris
   3   John M. O’Neal
       Quarles & Brady LLP
   4   Renaissance One
       Two North Central Avenue
   5   Phoenix, AZ 85004-2391
   6   Thomas J. Salerno
   7   Jeffrey Goulder
       Anthony P. Cali
   8   Stinson LLP
       1850 N. Central Avenue, Suite 2100
   9   Phoenix, AZ 85004-4584
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26

Case 2:19-ap-00412-DPC                       4
                          Doc 198 Filed 07/26/21 Entered 07/26/21 09:42:05   Desc
                           Main Document Page 4 of 4
